i          i      i                                                                       i       i       i




                                               OPINION

                                          No. 04-09-00489-CV

                          IN RE Maria Cristina BRITTINGHAM-SADA,
                  Daniel Milmo Brittingham, and Maria Cristina Lobeira-Brittingham

                                    Original Mandamus Proceeding1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

WRIT OF MANDAMUS CONDITIONALLY GRANTED

           The sole issue presented in this original proceeding is whether the trial court abused its

discretion in granting a motion to compel the deposition of a legislator when the purpose of the

deposition was to inquire into facts relating to a motion for a legislative continuance. Because we

conclude that the taking of such a deposition is contrary to the intent of the Texas Legislature

expressed in the statute governing legislative continuances, we conditionally grant the writ.




           1
          … T his proceeding arises out of Cause No. 2000PB7000049-L1, styled In re Estate of Juan Roberto
Brittingham-McLean, pending in the County Court at Law No. 1, W ebb County, Texas, the Honorable Alvino “Ben”
Morales presiding.
                                                                                       04-09-00489-CV

                                           BACKGROUND

       This original proceeding arises out of an application for the ancillary probate of an estate

which was filed in 2000. On March 31, 2009, the parties received notice that the cause had been set

for a final pretrial hearing on May 5, 2009, and for jury selection on May 18, 2009.

       On May 4, 2009, this court denied a motion for emergency stay of the cause that had been

filed by relators on April 23, 2009. On May 7, 2009, the relators filed a motion for legislative

continuance. The motion was supported by the affidavit of Carlos Uresti, a state senator. The

affidavit stated that Senator Uresti had been retained on March 27, 2009, and the affidavit complied

with the requirements of § 33.003 of the Texas Civil Practice and Remedies Code (“Code”) which

governs legislative continuances.

       Real party in interest, Kevin Michael Mackie, Successor Administrator of the Estate of Juan

Roberto Brittingham-McLean, immediately filed a motion for sanctions for late filed legislative

continuance. The motion for sanctions asserted that Senator Uresti had been hired 46 days before

the motion for continuance had been filed but had never appeared in the case. The motion noted that

Mackie continued to prepare for trial from March 31, 2009, to the present time without being advised

of the retention of Senator Uresti by the relators. The motion further noted that the trial court had

inherent power to sanction for abuse of the judicial process even if the conduct at issue did not

violate a specific rule or statute. Finally, the motion asserted that Mackie should recover all of his

attorney’s fees and expenses incurred after March 28, 2009, because the relators failed to disclose

their retention of Senator Uresti and their intention to seek a legislative continuance.




                                                 -2-
                                                                                        04-09-00489-CV

       In addition to filing the motion for sanctions, Mackie filed an emergency notice of intention

to take Senator Uresti’s deposition on May 8, 2009 at 9:00 a.m. The notice stated that the deposition

was necessary to respond to the motion for continuance and to seek sanctions. The deposition notice

required the production of the following documents: (1) any and all documents and contracts which

establish the date when the attorney-client relationship was established between the Uresti Law Firm

and the relators; (2) any and all records that support Carlos Uresti’s intention to participate and

participation in the preparation and presentation of this case; (3) any and all records which support

his contention that he was not employed for the purpose of obtaining a legislative continuance; and

(4) any and all records and pleadings regarding the trial settings in this case.

       On May 8, 2009, the relators filed a motion to quash Senator Uresti’s deposition. Sometime

after Senator Uresti failed to appear for the deposition, Mackie filed a motion to compel Senator

Uresti to appear at deposition and for sanctions.2 The motion asserted, “In determining the issue of

a legislative continuance, the Court is permitted to go behind Mr. Uresti’s affidavit to ascertain facts

and act upon its findings in the exercise of its discretion. DeVries v. Taylor, 505 S.W.2d 780 (Tex.

1973).” The motion requested the court to compel Senator Uresti “to appear for a deposition so that

he can be interrogated about matters stated in the affidavit attached to his motion for legislative

continuance and related to his retention by defendants.” The motion requested the trial court to

impose the expenses of obtaining an order compelling the relief as sanctions, but further stated, “This

Court has inherent power to sanction for abuse of the judicial process, even if the conduct at issue




       2
        … The original legislative session was on-going throughout May 2009.

                                                     -3-
                                                                                       04-09-00489-CV

does not violate a specific rule or statute.            Broesche v. Jacobson, 218 S.W.3d 267 (Tex.

App.—Houston [14th Dist.] 2007).”

       On May 12, 2009, the trial court signed an order denying the motion for legislative

continuance. On July 29, 2009, the trial court granted the motion to compel Senator Uresti’s

deposition.3 The trial court ordered Senator Uresti to make himself available for a deposition as

soon as possible. The trial court’s order stated that no sanctions were ordered “at this time” but the

court “may consider same in the future.”

       Mackie subsequently filed a second motion to compel and for sanctions. The motion asserted

that Senator Uresti had failed to respond to correspondence and phone calls regarding a deposition

date in contravention of the trial court’s order. The motion requested sanctions for Senator Uresti’s

alleged abuse of the discovery process. A hearing was set on the motion to compel and for sanctions

on August 11, 2009. We granted a motion for emergency stay and stayed the hearing pending our

resolution of this original proceeding.

                                                 DISCUSSION

       Section 30.003(d) of the Code requires a party seeking a legislative continuance to file an

affidavit which constitutes proof of the necessity for a continuance. TEX . CIV . PRAC. & REM . CODE

ANN . § 30.003(d) (Vernon 2008). Section 30.003(d) expressly provides, “The affidavit need not be

corroborated.” Id.

       Section 30.003(e) provides, “If the member of the legislature is an attorney for a party, the

affidavit must contain a declaration that it is the attorney’s intention to participate actively in the


       3
        … The special legislative session ended the first week of July 2009.

                                                       -4-
                                                                                         04-09-00489-CV

preparation of the case and that the attorney has not taken the case for the purpose of obtaining a

continuance under this section.” Id. at § 30.003(e). In DeVries v. Taylor, the Texas Supreme Court

stated that it was proper for the trial court to ascertain the date the attorney was retained in order to

determine the applicability of the statute. 505 S.W.2d 780, 781 (Tex. 1973); see also TEX . CIV .

PRAC. & REM . CODE ANN . § 30.003(c) (Vernon 2008) (continuance is mandatory in civil cases unless

legislator/attorney is employed on or after the 30th day before the date on which the suit is set for

trial). In In re CNA Holdings, Inc., however, the Beaumont court rejected an argument that the trial

court could have found insufficient factual support for the motion for continuance, stating, “Pursuant

to the express terms of the statute, however, the affidavit is proof of the necessity for a continuance,

and no corroboration was required for Representative Capelo’s affidavit. The affidavit complied

with the requirements of Section 30.003 and was not controverted; therefore, the legislative

continuance is mandatory.” 102 S.W.3d 280, 282 (Tex. App.—Beaumont 2003, orig. proceeding)

(citations omitted). Similarly, in Amoco Production Co. v. Salyer, the Corpus Christi court rejected

an argument that the trial court should consider evidence that the legislator’s participation was a

sham to delay justice in determining whether to deny the legislative continuance. 814 S.W.2d 211,

213 (Tex. App.—Corpus Christi 1991, orig. proceeding). The court asserted, “The statute is

mandatory if a party or its attorney is a member of the legislature while it is in session. It is not

relevant whether the attorney is necessary to the party or the extent of the legislator’s participation

in the lawsuit. The addition of such conditions to the statutory right of continuance is properly a

matter for the legislature.” Id.




                                                   -5-
                                                                                      04-09-00489-CV

       In his response to the mandamus petition, Mackie asserts that the deposition in this case does

not relate to the trial court’s ruling on the motion for continuance because the motion had already

been denied. Rather, Mackie contends the deposition relates to a pending motion for sanctions.

       Mackie cites Broesche v. Jacobson, as support for his ability to seek sanctions for a “sham”

legislative continuance. 218 S.W.3d 267, 276-77 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied). In Broesche, the trial court did partially base the sanctions it imposed on evidence that a

legislator/attorney was hired for the purpose of delay. 218 S.W.3d at 276. Even though the filing

of the motion for continuance complied with the statute, the Houston court held that the trial court

could impose sanctions if the motion was filed for purposes of delay making it frivolous under Rule

13. Id. The Houston court further noted that courts have inherent power to sanction for abuse of

judicial process, and this inherent power also justified the sanctions. Id. Broesche is, however,

readily distinguishable from the instant case because the trial court found at least twenty-six bases

to sanction the party, 218 S.W.3d at 275, whereas the only basis asserted in the motion for sanctions

in this case is the request for the legislative continuance which Mackie alleges was a sham.

       In 2003, the Texas Legislature passed an amendment to § 30.003, adding § 30.003(g), which

provides:

       If the attorney for the party seeking a continuance under this section is a member or
       member-elect of the legislature, the attorney shall file a copy of the application for
       a continuance with the Texas Ethics Commission. The copy must be sent to the
       commission not later than the third business day after the date on which the attorney
       files the application with the court.

TEX . CIV . PRAC. & REM . CODE ANN . § 30.003(g) (Vernon 2008). The addition of this subsection

arose from legislation relating to a sunset review of the Texas Ethics Commission. Tex. H.B. 1606,


                                                 -6-
                                                                                          04-09-00489-CV

78th Leg., R.S. (2003). As originally proposed, H.B. 1606 would have repealed § 30.003 in its

entirety and would have further prohibited the Texas Supreme Court from amending or adopting a

rule requiring a court to grant a continuance because an attorney in a civil action is a member of the

legislature. Id. The House Research Organization’s bill analysis of H.B. 1606 stated that supporters

of the bill argued:

          Legislative continuances no longer should be tolerated. Court delays should be
          granted for legitimate reasons, not because a legislator has been hired or added as
          counsel to a pending case before a legislative session. This blatant manipulation of
          the judicial system is unfair to parties who cannot or will not engage in it, and it
          cheapens legislative office. It also discriminates against other professions that do not
          enjoy similar privileges as attorneys. Making personal gain by virtue of one’s office
          unlawful would extend the same principle to nonlawyers.

House Research Org., Bill Analysis, Tex. H.B. 1606, 78th Leg., R.S. (2003). The bill analysis

further noted that opponents of the bill argued:

          Precluding lawyers and other legislators from practicing their professions by
          representing others before state agencies and abolishing legislative continuances
          would put the state on a slippery slope toward a legislative plutocracy.

Id.

          By requiring the filing of a copy of the motion for legislative continuance with the Texas

Ethics Commission, it would appear that the Texas Legislature contemplated the imposition of

ethical sanctions for abuses. Although the legislative history indicates the Texas Legislature

considered the concern for potential abuse of the statute, the rejection of an amendment that would

have abolished legislative continuances demonstrates that the Texas Legislature is steadfast in its

support of legislative continuances for various policy reasons. As the Texas Supreme Court has

stated:


                                                    -7-
                                                                                       04-09-00489-CV

       [A] mandatory legislative continuance “usually serves a dual purpose of encouraging
       good men and women to sacrifice their time in the interest of good government and
       of protecting a party to a law suit whose attorney may be serving in the Legislature.”
       Without such a device, a lawyer-legislator could be forced to decide between
       fulfilling the duty owed to a client and the duty owed to constituents to participate in
       a legislative session. The consequences of that decision – possibly nonparticipation
       in a legislative session – could not be remedied on appeal. To give full effect to the
       Legislature’s policy decision regarding legislative continuances, we conclude that a
       party has no adequate remedy by appeal when a trial court abuses its discretion by
       denying a motion for legislative continuance.

In re Ford Motor Co., 165 S.W.3d 315, 321-22 (Tex. 2005) (citations omitted). “Enforcing

legislative continuances is also consistent with the constitutional protection afforded legislators to

attend legislative sessions.” Id. at 321. This court’s willingness to defend the policy decisions of

the Texas Legislature in adopting the legislative continuance statute is beyond question. See In re

Reed, 901 S.W.2d 604 (Tex. App.—San Antonio 1995, orig. proceeding) (holding county court at

law judge in contempt of court for refusing to comply with order to grant a legislative continuance).

If this court were to hold that a legislator could be forced to respond to questions at a deposition

regarding a request for a legislative continuance in an effort to obtain sanctions, our holding would

likely impose on legislators the same “forced” decision that the mandatory legislative continuance

was designed to eliminate. See In re Ford Motor Co., 165 S.W.3d at 321-22. Knowing that a

deposition or sanctions could result from a decision to represent a client would most certainly affect

the balance between the legislator’s duty to a client or potential client and the legislator’s duty to

constituents to participate in a legislative session. See id.

       Under these circumstances, allowing Senator Uresti’s deposition to be taken would be

contrary to the policies supporting the legislative continuance statute and would impose a burden on

Senator Uresti that would make other modes of redress “inadequate.” In re McAllen Medical Center,

                                                  -8-
                                                                                      04-09-00489-CV

Inc., 275 S.W.3d 458, 467-68 (Tex. 2008). Accordingly, we conclude the relators do not have an

adequate remedy by appeal and that mandamus affords “a more complete and effectual remedy.”

Id.

                                           CONCLUSION

       The trial court abused its discretion in granting the real-party-in-interest’s motion to compel

Senator Uresti’s deposition. Accordingly, we conditionally grant the writ of mandamus. The writ

will only issue if the trial court fails to withdraw its order within ten days from the date of our

opinion and order.

                                                       Marialyn Barnard, Justice




                                                 -9-